Citation Nr: 1422114	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-20 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status-post arthroscopic surgery, right knee lateral meniscus tear.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to service connection for a left hip disorder as secondary to service-connected left ankle sprain with residuals and subchondral cyst.

5.  Entitlement to service connection for a history of head trauma.

6.  Entitlement to service connection for tinea unguium, claimed as a skin condition.

7.  Entitlement to service connection for stress.

8.  Entitlement to service connection for a pelvic condition.

9.  Entitlement to service connection for a cervical spine strain and myositis, claimed as a neck condition.

10.  Entitlement to service connection for a disability manifested as painful joints.

11.  Entitlement to service connection for testicle disorder.

12.  Entitlement to service connection for a cyst condition.

13.   Entitlement to service connection for a hernia.

14.  Entitlement to service connection for bronchial asthma.

15.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

16.  Whether new and material evidence has been received to reopen a claim for service connection for exposure to lead, solvents, asbestos or mustard gas.

17.  Whether new and material evidence has been received to reopen a claim for service connection for memory loss.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from September 1991 to June 1992 and from December 2001 to September 2003.  He also had additional service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, denied the Veteran's claim for service connection for a left hip disorder.  This rating decision also proposed to reduce the disability rating for tinnitus from 10 percent to a noncompensable (zero) percent rating.

In addition, the Veteran appeals from an August 2006 rating decision which, in pertinent part, denied his claim for an increased rating for status-post arthroscopic surgery, right knee meniscus tear.

In an April 2007 rating decision, the RO implemented the proposed reduction in the rating for tinnitus, assigning a noncompensable rating, effective July 1, 2007.

Jurisdiction over these matters was transferred to the Philadelphia, Pennsylvania RO in August 2011.

In a July 2013 Decision Review Officer (DRO) decision, the RO restored the previous 10 percent rating for tinnitus, effective July 1, 2007.  However, inasmuch as a higher rating is potentially available for tinnitus on an extra-schedular basis, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran has asserted that he is not employable, at least in part, due to his service-connected status-post arthroscopic surgery, right knee lateral meniscus tear.
In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  22 Vet. App. 447 (2009).   Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In light of Rice, a claim for TDIU has been added to this appeal.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals VA treatment records dated through April 2012; VA treatment records dated through November 2012 were considered in the July 2013 supplemental statement of the case (SSOC).  The remaining documents in Virtual VA consisted of various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issues of entitlement to an increased rating for a right knee lateral meniscus tear and tinnitus are addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim decided herein have been accomplished.

2.  For the entire appellate period, the Veteran's status-post arthroscopic surgery, right knee lateral meniscus tear was manifested by flexion that was limited to no more than 80 degrees with objective evidence of painful motion and extension limited to no more than zero degrees, even in consideration of repetitive motion and flare-ups.

3.  For the entire appellate period, the Veteran's status-post arthroscopic surgery, right knee lateral meniscus tear resulted in a meniscus condition with subjective symptoms of stiffness, clicking, grinding, giving way, and locking with objective evidence of crepitus and pain.

4.  The Veteran is already in receipt of a 10 percent rating, the schedular maximum under Diagnostic Code 6260, for his tinnitus, and the rating schedule is adequate to evaluate the disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status-post arthroscopic surgery, right knee lateral meniscus tear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.27, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260 (2013).

2.  The criteria for an initial separate 20 percent rating for dislocated semilunar cartilage of the right knee for have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2013). 

3.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. 

The Board further notes that the Veteran's claim for an increased schedular rating for tinnitus is being decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).
 


A letter dated in December 2006 fully satisfied the duty to notify provisions as to the claim for an increased rating for a right knee lateral meniscus tear, status-post arthroscopic surgery.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  In addition, a July 2008 letter set forth applicable criteria for higher ratings for knee impairment.

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores test in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III). 

For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III have either been met or that any error is not prejudicial with regards to the instant claim for an increased rating for a right knee lateral meniscus tear, status-post arthroscopic surgery.

The first and third elements of Vazquez-Flores notice were met by the December 2006 and July 2008 notice letters.  These letters informed the Veteran that he needed to provide information showing that his service-connected disability had worsened.  He was informed that such evidence could consist of a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including physical and clinical findings, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had affected him.  He was also informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim. In addition, the Board notes that the Veteran was provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  As the Board finds that the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the Vazquez-Flores v. Peake elements is not prejudicial. 

After the issuance of the post-rating December 2006 and July 2008 letters, and the opportunity for the Veteran to respond, the February 2010 SSOC reflects readjudication of the claim for an increased rating for a status-post arthroscopic surgery, right knee lateral meniscus tear.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect). 

Moreover, the Veteran has not alleged that he has received inadequate VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").   As there is no indication that there exists any evidence, which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not required where there is no reasonable possibility that additional development will aid the Veteran).   In addition, the Veteran has not alleged prejudice from any notice deficiency.   See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Relevant to the duty to assist, the Veteran's service treatment records, private treatment records, Social Security Administration records and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained nor has he indicated that he was receiving treatment for the instant disabilities from any provider.  

Additionally, the Veteran was afforded multiple VA examinations to determine the nature and severity of his right knee lateral meniscus tear, status-post arthroscopic surgery, including those conducted in July 2006 and December 2011.  The Veteran has not alleged that the VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right knee disability as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that his disability has worsened in severity since his last December 2011 VA examination.  Rather, he argues that the evidence reveals that his disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating for status-post arthroscopic surgery, right knee lateral meniscus tear and that no further examinations are necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Increased Rating

A.  Relevant Statutes and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern). 

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with the possibility that "staged rating"(assignment of different ratings may be warranted for distinct periods of time, based on the facts found) may be warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

A.  Right Knee

The Veteran generally contends that a higher rating is warranted for his service-connected status-post arthroscopic surgery, right knee lateral meniscus tear.

The Veteran's right knee lateral meniscus tear, status-post arthroscopic surgery is currently rated by analogy under the diagnostic codes for recurrent subluxation or lateral instability and limitation of flexion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

A 10 percent rating is warranted where flexion was limited to 45 degrees.  A rating of 20 percent is warranted where flexion was limited to 30 degrees and a rating of 30 percent is warranted were flexion was limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

A 10 percent rating is warranted where extension was limited to 10 degrees and a 20 percent rating is warranted where extension was limited to 15 degrees.  A rating of 30 percent is warranted where extension was limited to 20 degrees while a 40 percent rating is warranted where extension was limited to 30 degrees.  A 50 percent is warranted where extension was limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II. 

For knee impairment with recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight disability, a 20 percent rating is assigned for moderate disability, and a 30 percent rating is assigned for severe disability.  38 C.F.R.          § 4.71a, Diagnostic Code 5257.  The terms "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The VA General Counsel  has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, however, cautioning that any such separate rating must be based on additional disabling symptomatology. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The relevant evidence in the record includes the reports of VA examinations conducted in July 2006 and December 2011.  This evidence establishes that the Veteran's right knee flexion was limited to 80 degrees, at worst, and extension was to zero degrees, without recurrent subluxation or lateral instability.  These findings are indicative of a level of impairment consistent with no more than the current 10 percent rating throughout the course of the appeal.  In addition, as discussed below, the record establishes that the Veteran has a meniscus condition that manifested with frequent episodes of pain and clicking, warranting a separate 20 percent rating.

A July 2006 VA examination report reflected the Veteran's complaints of pain and stiffness in his lower extremities.  Swelling, instability, giving way or locking were denied.  Weekly flare-ups that lasted two to four hours and consisted of pain that was rated as "9/10" were reported.  Precipitating factors were reported to include cloudy or rainy days, prolonged standing, sitting, kneeling or ambulation while medication was reported to be used to alleviate the symptoms.  Additional limitation of motion during these flare-ups, episodes of dislocation or recurrent subluxation or inflammatory arthritis were denied.  Physical examination found tenderness to palpation at the medial tibial plateau with a positive grinding test.  Examination was negative for edema, effusion, redness, ankylosis or constitutional signs of inflammatory arthritis.  Flexion was found to be from zero degrees to 140 degrees without pain and extension was found to be to zero degrees with pain in the last 10 degrees.  Repetitive motion testing revealed pain at the medial tibial plateau without fatigue, weakness or additional functional loss.  Medial and lateral collateral ligament stability as well as anterior and posterior cruciate ligament tests were negative and McMurray's test was negative.

A June 2007 VA treatment note reflected the Veteran's complaints of knee pain that had been exacerbated continuously since December 2003.  Physical examination found full range of motion in the knees with crepitus and was negative for deformities or edema.  Specific range of motion measurements were not provided.

A December 2011 VA knee Disability Benefits Questionnaire (DBQ) report reflected the Veteran's complaints of persistent knee pain, flexion that caused more pain and that he could not carry heavy weight.  Physical examination was negative for tenderness or pain to palpation for the joint line or soft tissue of the knee.  Flexion was found to be to 80 degrees with pain at 80 degrees and extension was found to be to zero degrees, with the examiner finding that the Veteran's functional loss was due to pain on movement.  Repetitive motion testing did not reveal any additional limitation of motion.  Anterior instability, posterior instability and medial-lateral instability tests were found to be normal.  There was no history or evidence of recurrent patellar subluxation or dislocation.  The Veteran was noted to have a meniscal (semilunar cartilage) condition, as he had experienced a meniscal tear in his right knee, with frequent episodes of joint pain and clicking.

As the Veteran's status-post arthroscopic surgery, right knee lateral meniscus tear
has been evaluated based, at least in part, on limitation of flexion under Diagnostic Code 5260, the Board has first considered whether he is entitled to an rating in excess of 10 percent under such criteria, which provides for a 20 percent rating where flexion is limited to 30 degrees.   However, as the evidence demonstrates that the Veteran's flexion is limited to, at worst, 80 degrees during the appeal period, even in consideration of pain, the Board finds that he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  As demonstrated at the December 2011 VA examination, the Veteran had pain on motion but there is no indication that such resulted in additional functional loss, to include a greater loss of flexion.  The December 2011 VA examiner specifically noted that, with three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  In addition, the Veteran reported that he experienced no additional limitation of motion during flare-ups in his July 2006 VA examination.  The Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the leg.  As indicated previously, Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees and a 10 percent rating requires extension limited to 10 degrees.  However, the evidence fails to show that the Veteran's extension is limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regard, the Veteran had extension to zero degrees at the December 2011 VA examination.  However, as demonstrated at the July 2006 VA examination, extension was found to be to zero degrees and there is no indication that such resulted in additional functional loss, to include a greater loss of extension.  The Board again notes that the Veteran denied experiencing additional limitation of motion during flare-ups in his July 2006 VA examination.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra. 

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97;VAOPGCPREC 9-98.  However, the evidence fails to demonstrate that the Veteran's right knee disorder results in such impairment as objective examination in December 2011 found the anterior instability, posterior instability and medial-lateral instability tests to be normal.  Similarly, the July 2006 examiner found that medial and lateral collateral ligament stability, anterior and posterior cruciate ligament and McMurray's test to be negative.  The Veteran also denied episodes of recurrent subluxation or lateral instability in the July 2006 and December 2011 VA examination.

With regards to Diagnostic Code 5258 for dislocated semilunar cartilage, the Board notes that the Veteran had a meniscal tear in the right knee and that the December 2011 examiner found that the Veteran suffered from a meniscus (semilunar cartilage) condition.  As discussed above, the Veteran has consistently reported pain in his knee and frequent episodes of joint pain and clicking were found in the December 2011 VA examination.  Effusion and locking were not found on objective examination in July 2006 or December 2011.  In light of the fact that the Veteran was found to have a meniscus (semilunar cartilage) condition in December 2011 VA examination, and affording the Veteran all reasonable doubt, the Board finds that an initial separate 20 percent rating for dislocated semilunar cartilage with subjective symptoms of stiffness and pain with objective evidence of clicking and pain is warranted for the entire appellate period.  As such symptomatology is separate from the symptoms (i.e. limitation of motion and recurrent subluxation or lateral instability) that support the Veteran's 10 percent rating under Diagnostic Code 5257-5260, assigning a separate rating is not tantamount to pyramiding.  See Esteban, supra.

The Board has also considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5256, 5259, 5262, or 5263, respectively.

The Board has also considered the Veteran's statements that his status-post arthroscopic surgery, right knee lateral meniscus tear, is worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his right knee disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and severity of the Veteran's right knee has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).     

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected status-post arthroscopic surgery, right knee lateral meniscus tear; however, the Board finds that his symptomatology has been stable throughout appeal period.  Therefore, assigning staged ratings for the status-post arthroscopic surgery, right knee lateral meniscus tear is not warranted.  

B.  Tinnitus

As noted in the Introduction, the RO reduced the Veteran's 10 percent rating for tinnitus to a noncompensable (zero) percent rating in an April 2007 rating decision, effective July 1, 2007.  This 10 percent rating was later restored in a July 2013 DRO decision, effective July 1, 2007.  This rating was assigned pursuant to 38 C.F.R.        § 4.87, Diagnostic Code 6260.  The Veteran generally alleges that he is entitled to a rating in excess of 10 percent.

A veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular disability rating for tinnitus, his claim for an initial rating in excess of 10 percent on a schedular basis must be denied.  The law, in particular the regulation governing schedular evaluation of tinnitus, is dispositive of the claim.  See Sabonis, supra.  

C.  Other Considerations

Additionally, the Board has contemplated whether the Veteran's claims for an increased rating for status-post arthroscopic surgery, right knee lateral meniscus tear and tinnitus should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected status-post arthroscopic surgery, right knee lateral meniscus tear and tinnitus with the established criteria found in the rating schedule.  The Board finds that the Veteran's status-post arthroscopic surgery, right knee lateral meniscus tear and tinnitus symptomatology are fully addressed by the rating criteria under which such disabilities are rated.  In this regard, all of the Veteran's status-post arthroscopic surgery, right knee lateral meniscus tear and tinnitus symptomatology are contemplated by the rating criteria.  The Board notes that tinnitus, which is defined as a noise in the ears, such as ringing, buzzing, roaring, or clicking, is evaluated as 10 percent disabling under the rating schedule when such is recurrent, regardless of whether it is perceived in one ear, both ears, or in the head.  See Dorland's Illustrated Medical Dictionary, 30th edition, p. 1914; 38 C.F.R.          § 4.87, Diagnostic Code 6260, Note (2).  The Veteran has generally alleged experiencing such symptoms.  With regards to the right knee, symptoms were reported to include pain, stiffness and limitation of motion, which have been contemplated under the rating criteria as detailed above.  Additionally, to the extent that the Veteran has alleged that his right knee was painful and presented with a meniscal tear, episodes of joint pain and clicking, he has been awarded a separate rating herein for disclosed semilunar cartilage, which contemplates such symptomatology.  

There are no additional symptoms of the Veteran's status-post arthroscopic surgery, right knee lateral meniscus tear or tinnitus that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  Consequently, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, as indicated in the Introduction, the Board finds that the record raises the issue of entitlement to a TDIU pursuant to Rice, supra.  As this inferred claim is being remanded for additional development, no further discussion of such issue is necessary at this time.

For the foregoing reasons, the Board finds that an initial separate rating of 20 percent for dislocated semilunar cartilage of the right knee is warranted.  No higher or separate ratings other than those awarded herein are warranted for either the status-post arthroscopic surgery, right knee lateral meniscus tear or tinnitus claims.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A.   § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An rating in excess of 10 percent for status-post arthroscopic surgery, right knee lateral meniscus tear, is denied. 

A separate rating of 20 percent for dislocated semilunar cartilage of the right knee is granted, subject to applicable law and regulations governing the award of monetary benefits.  

A rating in excess of 10 percent for tinnitus is denied.


REMAND

With respect to the remaining issues on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

With regards to the claim for service connection for a left hip disorder, the Veteran has alleged that his disability was caused or aggravated by his service-connected left ankle sprain.  A July 2006 VA examiner diagnosed the Veteran with left hip degenerative joint disease and opined that this condition was "not related at all to any ankle or knee conditions," that the finding of degenerative joint disease was incidental and that the Veteran's "physical examination and gait biomechanics did not show any significant abnormalities to cause degenerative joint disease in the hip joints."  However, this opinion did not address whether the Veteran's claimed left hip disorder was aggravated by his service-connected left ankle sprain.  In light of the deficiencies detailed above, a new VA examination should be conducted to determine the nature and etiology of the Veteran's claimed left hip disorder.

The Board also notes that the Veteran has raised the issue of entitlement to a TDIU.  As previously stated, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice, supra.  In light of the Veteran's report of unemployability due to his service-connected disabilities on appeal, the issue of entitlement to a TDIU has been raised in this case.  Therefore, further development is necessary for a fair adjudication of such claim.  In this regard, on remand, the AOJ should obtain an opinion regarding the effect the Veteran's service-connected disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

With regards to the remaining claims on appeal, the Board notes that an April 2006 rating decision also denied the Veteran's claims for service connection for a history of head trauma, tinea unguium, stress, a pelvic condition, a cervical strain, painful joints, "testicle," a cyst condition, a hernia and bronchial asthma as well petitions to reopen claims for service connection for bilateral hearing loss, exposure to lead and other substances and memory loss.  The Veteran indicated that he objected to the denial of these claims in a June 2006 submission.  This filing constitutes a timely notice of disagreement with the April 2006 rating decision.  A statement of the case addressing these appeals have not been issued.  The Board is required to remand the claims to allow a statement of the case to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the claims for service connection for a history of head trauma, tinea unguium, stress, a pelvic condition, a cervical strain, painful joints, a testicle condition, a cyst condition, a hernia and bronchial asthma as well petitions to reopen claims for service connection for bilateral hearing loss, exposure to lead and other substances and memory loss.  These issues should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeals should be closed.

2.  Obtain the Veteran's updated VA treatment records from the VA Medical Center (VAMC) in Wilkes-Barre.  Such records dated through November 2012 have been associated with the Veteran's claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

3.  Following the completion of the above development and the receipt of any additional records, return the claims file, to include a copy of this remand, to the July 2006 VA examiner for an addendum opinion.  If the examiner who drafted the July 2006 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary. 

The examiner is asked to furnish an opinion with respect to the following question:

With regards to each diagnosed left hip disorder, is it at least as likely as not (at least a 50 percent probability) that the currently diagnosed disability was proximately caused OR aggravated (i.e. permanently worsened) beyond its natural progress, by the service-connected left ankle sprain with residuals and subchondral cyst?  The examiner should specifically address the opinion of the July 2006 VA examiner that the Veteran's physical examination and gait biomechanics did not show any significant abnormalities to cause degenerative joint disease of the hip.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After obtaining any outstanding treatment records and conducting the aforementioned VA examination, the claims file should be forwarded to an appropriate medical profession to offer an opinion as to whether the Veteran's service-connected disabilities render him unemployable.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the report that the claims file was reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the opinion.

The examiner should also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e., left ankle sprain with residuals and subchondral cyst, status-post arthroscopic surgery, right knee lateral meniscus tear, tinnitus, left knee patellofemoral dysfunction) taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

The rationale for any opinion offered should be provided.

5.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished with an appropriate supplemental statement of the case includes clear reasons and bases for all determinations, reflects review of all pertinent evidence of record and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


